PER CURIAM.
The trial court failed to provide either oral or written reasons for its downward departure from the sentencing guidelines. We, therefore, reverse and remand this cause to the trial court to afford it an opportunity to enter a written order supporting the departure. See State v. Wayda, 533 So.2d 939 (Fla. 3d DCA 1988).
If, upon remand, the sentence entered by the trial court exceeds the sentence specified in the plea agreement, defendant shall be given the opportunity to withdraw his plea and be tried. See State v. McMullen, 529 So.2d 821 (Fla. 3d DCA 1988).
REVERSED AND REMANDED WITH DIRECTIONS.